Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.1 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
SARAH JOY YODER, Civil Action No.:
an individual, and
FAIR HOUSING CENTER OF HON.

WASHTENAW COUNTY, INC.,
a Michigan non-profit corporation,
d/b/a The Fair Housing Center of
Southeast & Mid Michigan, Inc.,

Plaintiffs,
vs.

HAVEN HOMESTEADS, LLC

a domestic limited liability company, and
RYAN MCDONELL and SANDY MCDONELL
individually,

Defendants.

 

Robert M. Howard (P80740)
Bradley K. Glazier (P35523)
BOS & GLAZIER, P.L.C.
Attorneys for Plaintiff

990 Monroe Avenue, N.W.
Grand Rapids, Ml 49503
(616) 458-6814

 

COMPLAINT
Plaintiffs, Sarah Joy Yoder (“Yoder”) and Fair Housing Center of Washtenaw
County, Inc., d/b/a The Fair Housing Center of Southeast and MidMichigan, Inc (“FHC”),
by its counsel, Bos & Glazier, P.L.C., states as follows as its Complaint against defendants

Haven Homestead, LLC, Ryan McDonell (“McDonell”), and Sandy McDonell:

00144606.WPD
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelID.2 Page 2 of 12

JURISDICTIONAL ALLEGATIONS

1. This action is brought to enforce the Fair Housing Act, Title VIII of the Civil
Rights Act of 1968, (Fair Housing Act”), 42 U.S.C. §§ 3601 et seq and the Elliott-Larsen
Civil Rights Act, MCL 37.2101, et seq.

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
42 U.S.C. § 3613(a). Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over
plaintiffs Michigan law claims.

3. Venue is proper under 28 U.S.C. § 1391(b). The claims asserted herein
arose in the Western District of Michigan and concern or otherwise relate to real property
located in the Western District of Michigan.

4. Defendant Haven Homestead, LLC is a domestic limited liability company
located at 5747 Harper Rd, Holt, Michigan.

5. Defendants Ryan McDonell and Sandy McDonell reside in the Western
District of Michigan. At all times relevant to this actions, Ryan McDonell and Sandy
McDonell were the property owners of the property related to this action. Ryan McDonell
was the property manager of Haven Homestead, LLC.

6. The events giving rise to this cause of action occurred in the Western District
of Michigan.

GENERAL ALLEGATIONS

7. Plaintiff Fair Housing Center of Washtenaw County, Inc. (The “Fair Housing

Center of Southeast & Mid Michigan, Inc” or “FHC”) — a private, non-profit fair housing

organization serving Mid and Southeastern Michigan and incorporated in Michigan —

(00144606.WPD 2
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.3 Page 3 of 12

brings this action against defendants for discrimination on the basis of sex and national
origin in the provision of rental housing, in violation of the Fair Housing Act (“FHA”), 42
U.S.C. § 3601, et seq.

8. FHC is a membership organization whose mission is to end discrimination
in housing and public accommodations and to promote accessible, integrated
communities. It serves Mid and Southeastern Michigan, including, but not limited to,
Clinton, Eaton, Ingham, Jackson, Lenawee, Livingston, Monroe, and Washtenaw counties.
FHC undertakes various activities to further its mission, including assisting in the
investigation of unlawful housing discrimination, educating the public and housing
advocates about fair housing rights and requirements, and providing education and
outreach for housing consumers and housing advocates. FHC’s programs are designed
to protect the rights of persons to fair housing opportunities without discrimination on the
basis of sex and other protected characteristics.

9. Plaintiff Sarah Yoder is a citizen of the United States and the State of
Michigan, and she resides in Ingham County. Yoder is a thirty nine year old Native
American woman. She is a member of The Little Traverse Bay Band Of Odawa Indians.

10. Defendant Haven Homestead, LLC is a domestic limited liability company
organized in Michigan. Its registered agent address for service of process with the
Michigan Department of Licensing and Regulatory Affairs is 5747 Harper Rd, Holt,
Michigan. The registered agent is Sandy McDonell.

11. | HavenHomestead, LLC operates, and/or manages a property located at 400
E. Rouse Rd, Lansing, Michigan.

12. Defendant Ryan McDonell owns, operates, and/or manages a property

00144606.WPD 3
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.4 Page 4 of 12

located at 400 E. Rouse Rd, Lansing, Michigan with his wife, Sandy McDonell. Ryan
McDonell and Sandy McDonell have responsibilities related to the creation, maintenance,
and enforcement of the discriminatory policy and practices at issue.

13. Atall relevant times, the house at 400 E. Rouse Rd was owned by Ryan and
Sandy McDonell. Records indicate the property taxes on this property are paid by Haven
Homestead, LLC.

14. | Upon information and belief, Ryan McDonell listed the house located at 400
E. Rouse Rd for rent on Craigslist.

15. The rent for the house was advertised as $700 per month.

16. On August 4, 2018, Sarah Yoder, a 39 year old single female, contacted
Ryan McDonell about the property. Yoder was interested in renting the property. Yoder
asked if the price of $700 was negotiable.

17. Ryan McDonell admitted that the rent was high for a one bedroom house.
(Exhibit 1).

18. Yoder visited the property on August 5, 2018. Yoder knocked on the door but
no one answered. There was a truck parked in the driveway that had trash in it. Yoder
walked around the house and yard for a few minutes before Ryan McDonell came outside
to greet her. Ryan McDonell was sweaty and breathing heavy. Yoder toured the property.

19. Ryan McDonell questioned Yoder about her national origin. Ryan McDonell
asked Yoder what tribe she was a member of.

20. Yoder later sent a text message to McDonell asking if he would accept $650
a month for rent. (Exhibit 2).

21. McDonell responded: “I bet your (sic) more fun to negotiate with in person.”

00144606.WPD 4
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.5 Page 5 of 12

(Id.).

22. McDonelland Yoder corresponded by text regarding the details of the house.
McDonell asked Yoder if she “really want[ed] this house?” (Exhibit 2). McDonell then asked
to “check out your photos” on Facebook. (Id.). McDonell and Yoder discussed her photos
on Facebook.

23. On August 8, 2018, McDonell sent Yoder a text message asking is she was
still interested in the house. Yoder said she was. (Exhibit 3).

24. McDonell then told her “I really liked that dress u had on the other day, any
chance you would give me a striptease starting with a dress like that? I’d assume we could
make a deal after that."(Id.).

25. Yoder told McDonell that she was not a prostitute or a stripper.

26. McDonell said he was “not trying to have sex with” her. (Id.)

27. McDonell then sent a message to Yoder that said “U don’t have to get naked.
Just something cute maybe and let me watch u’” (id.).

28. Yoder did not respond to McDonell’s message.

29. Also on August 8, 2018, Yoder sent a message to another person listing a
similar property on Craisglist. That person’s name was Jason. (Exhibit 4). The property was
listed at $600. (Id).

30. Yoder made arrangements to go see the property. She discovered that the
address was the same as the property she had looked at with McDonell. (Exhibit 5).

31. | Yoder was confused that McDonell may not have been the actual owner of
the property at 400 E. Rouse, since it was now listed by “Jason.” (Id.).

32. Yoder had a friend accompany her to the meeting at the house at 6:30 p.m.

00144606.WPD 5
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.6 Page 6 of 12

33. Yoder and her friend arrived first. When Yoder saw Ryan McDonell arrive in
his vehicle, Yoder told her friend they needed to leave.

34. Ryan McDonell exited his car and berated Yoder. McDonell told Yoder that
he had masturbated while watching her through the windows of the house before their first
meeting. McDonell told Yoder that was why he was covered in sweat when he met with
her.

35. When Yoder continued to flee, Ryan McDonell screamed, “You God damn
Indian bitch!”

36. Atabout 7:00 p.m, Ryan McDonell sent a message to Yoder from his phone
— not the phone belonging to Jason. (Exhibit 3). “U mad cause | didn’t tell you my real
name? Look at all the names u use and your fake account. Or u mad that | asked u to wear
something cute so | could check u out? Cause u pranced around in that tiny dress for 15
minutes in backyard, without knocking, till | noticed you out the window. That will be fine
again, go ahead. Weirdo!” (Id.)

37. Yoder had to seek alternative housing due to the actions of Ryan McDonell.

38. On August 9, 2018, Yoder filed a complaint with the FHC regarding the
actions of McDonell.

39. FHC investigated and determined that Ryan McDonell violated the Fair
Housing Act when he required Yoder to perform a striptease in exchange for lower rent.
INJURY TO FHC

40. Plaintiff FHC has suffered injury in the form of diversion of its resources and
frustration of its mission. By requiring Yoder to perform a striptease in exchange for lower
rent, defendants have frustrated FHC’s mission to end discrimination in housing and public

00144606.WPD 6
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.7 Page 7 of 12

accommodations and to promote accessible, integrated communities in Mid- and
Southeastern Michigan.

41. FHC has made substantial efforts and expended considerable resources to
ensure such equal housing opportunities in Mid- and Southeastern Michigan without regard
to sex, and defendants’ discriminatory practices have impeded its efforts.

42.  Asaresult of defendants’ unlawful actions, FHC has been required to divert
scarce time, money, and resources from its typical activities, which include providing a
range of educational, advisory, and referral services in Mid and Southeastern Michigan.
Instead of engaging in these activities, FHC has had to identify and counteract defendants’
discriminatory practices by, among other activities: investigating defendants’ discrimination,
conducting research regarding defendants and related properties, and placing ads in local
publications to educate the community about housing discrimination.

43. Defendants’ conduct described above was willful, intentional, and knowing,
and/or was implemented with callous and reckless disregard for plaintiff's rights under the
law.

44. Defendants Haven Homestead, LLC and Sandy McDonell are liable for the
discriminatory conduct of their agent and manager, defendant Ryan McDonell, described
above. In addition, defendants Haven Homestead and Sandy McDonell knew or should
have known of the discriminatory conduct of defendant Ryan McDonell, yet failed to take
reasonable preventive or corrective measures.

COUNT |
FEDERAL FAIR HOUSING ACT

45. Plaintiffs incorporate by reference paragraphs 1 through 44 as fully set forth
herein.

00144606.WPD 7
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.8 Page 8 of 12

46. The Fair Housing Act (“FHA”) prohibits discrimination in the sale or rental of
housing. 42 U.S.C § 3604.

47. Pursuant to the FHA, it is unlawful to discriminate against any person in the
terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services
or facilities in connection therewith, because of race, color, religion, sex, disability, familial
status, or national origin. 42 U.S.C § 3604(b).

48. A person is defined by the FHA “one or more individuals, corporations,
partnerships, associations, labor organizations, legal representatives, mutual companies,
joint-stock companies, trusts, unincorporated organizations, trustees, trustees in cases
under Title 11, receivers, and fiduciaries.” 42 U.S.C. § 3602(d)

49. Plaintiff Sarah Yoder, as a Native American woman, is within the class of
protected individuals under the Fair Housing Act.

50. ‘Plaintiff FHC, as a non-profit corporation or association, has standing for
defendants’ violations of the FHA. See Havens Realty Corp. v. Coleman, 455 U.S. 363,
102 S. Ct. 1114 (1982).

51. Defendant Ryan McDonell subjected Yoder, a female Native American
prospective tenant of the subject property, to discrimination on the basis of sex and
national origin, including unwelcome sexual harassment. Such conduct included unwanted
verbal sexual advances, offering reduced rent for sexual favors, and denying tangible
housing benefits based on sex and national origin.

52. Defendant Ryan McDonell took adverse action against Yoder when she

refused or objected to his sexual advances.

00144606.WPD 8
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.9 Page 9 of 12

53.

Defendants Haven Homestead, LLC and Sandy McDonell are liable for the

discriminatory conduct of their agent and manager, defendant Ryan McDonell, described

above. In addition, defendants Haven Homestead, LLC and Sandy McDonell knew or

should have known of the discriminatory conduct of defendant Ryan McDonell, yet failed

to take reasonable preventive or corrective measures.

54.

Defendants injured plaintiffs Yoder and FHC in violation of the FHA by

committing the following discriminatory practices:

a.

A denial of housing or making housing unavailable because of sex and
national origin, in violation of Section 804(a) of the Fair Housing Act, 42
U.S.C. § 3604(a);

Discrimination in the terms, conditions, or privileges of the rental of dwellings,
or in the provision of services or facilities in connection therewith, because
of sex and national origin, in violation of Section 804(b) of the Fair Housing
Act, 42 U.S.C. § 3604(b); and

Coercion, intimidation, threats, or interference with persons in the exercise
or enjoyment of, or on account of their having exercised or enjoyed, their
rights under Section 804 of the Fair Housing Act, in violation of Section 818
of the Fair Housing Act, 42 U.S.C. § 3617.

WHEREFORE, plaintiffs respectfully requests this court to enter a judgment in their

favor and against defendants as follows:

a.

d.

00144606.WPD

The Court should issue an order granting plaintiffs’ request for declaratory
relief, finding that the defendants’ actions violate the FHA.

The Court should enter a judgment for compensatory damages to plaintiffs
in an amount to be proved at trial before a jury that would fully compensate
plaintiffs for the injuries alleged herein resulting from defendants’ unlawful
discrimination.

The Court should enter a judgment for punitive damages to plaintiffs, in an
amount to be proved at trial before a jury, that would punish defendants for
the willful, wanton, and reckless conduct alleged herein and that would
effectively deter defendants from engaging in similar conduct in the future.

The Court should award plaintiffs their reasonable attorneys’ fees and costs.

9
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelID.10 Page 10 of 12

e. The Court should grant such other relief as it deems just and equitable.
COUNT Il
VIOLATION OF ELLIOTT-LARSEN CIVIL RIGHTS ACT
(Sexual Harassment, National Origin Discrimination - Real Estate Transaction)

55. _—_‘ Plaintiffs incorporate by reference paragraphs 1 through 54 as though the
same were fully set forth herein.

56. _ Plaintiff Yoder, as a Native American woman, is within the class of protected
individuals under the Elliott-Larsen Civil Rights Act, MCL 37.2101, ef seq.

57. Plaintiff FHC, as a corporation or association is within the class of protected
persons under the Elliott-Larsen Civil Rights Act, MCL 37.2101, ef seq.

58. Atallmaterial times, plaintiff Yoder was a prospective tenant, and defendants
were a prospective landlord and real estate broker or salesman as defined under the
Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101 ef seq.

59. During her attempts to rent the property at issue, defendant Ryan McDonell
subjected Yoder, to discrimination on the basis of sex and national origin, including
unwelcome sexual harassment. Such conduct included unwanted verbal sexual advances,
offering reduced rent for sexual favors, and denying tangible housing benefits based on
sex and national origin.

60. During her attempts to rent the property at issue, defendants discriminated
against Yoder in the terms, conditions, or privileges of a real estate transaction

61. The sexual conduct, or communications had the purpose or effect of
substantially interfering with plaintiff's housing opportunities.

62. Defendants Haven Homestead, LLC and Sandy McDonell are liable for the

discriminatory conduct of their agent and manager, defendant Ryan McDonell, described

00144606.WPD 10
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.11 Page 11 of 12

above. In addition, defendants Haven Homestead, LLC and Sandy McDonell knew or
should have known of the discriminatory conduct of defendant Ryan McDonell, yet failed
to take reasonable preventive or corrective measures.

63. Defendants had duties under the ELCRA, including the duty not to
discriminate against or harass Yoder on the basis of sex or national origin.

64. Defendants violated those duties in the ways described above and
discriminated against plaintiff Yoder based on her sex and national origin, causing her loss
and damage.

65. _ Plaintiff Yoder has suffered and continues to suffer damages, including but
not limited to:

a. Lost housing opportunity;
b. Out-of-Pocket Losses;

Cc. Humiliation, embarrassment, fright, shock, and other mental anguish
and emotional distress; and

d. The costs of litigation, including reasonable attorney's fees and
witness fees in accordance with MCL 37.2802.

65. Plaintiff FHC has suffered and continues to suffer damages, including but not
limited to:
a. Frustration of purpose; and
b. Diversion of resources
WHEREFORE, plaintiffs respectfully requests this court to enter a judgment in their
favor and against defendants for their violations of the ELCRA as follows:
A. Legal Relief

(1) | Compensatory damages in whatever amount Yoder and FHC
are found to be entitled;

00144606.WPD 11
Case 1:19-cv-00738 ECF No. 1 filed 09/09/19 PagelD.12 Page 12 of 12

ie” |
Date: September 4. 2019 By: [ 0)

00144606.WPD

(2) Emotional distress damage, including damages for humiliation,
embarrassment, outrage and mental anguish; and

(3) | An award of interest, costs, and reasonable attorney fees and
expert witness fees.

Equitable Relief

(1) An injunction prohibiting any further acts of wrongdoing,
discrimination or retaliation; and

(2) | Whatever other equitable relief appears appropriate at the time
of final judgment.

   

BOS & GLAZIER, P|

Robertt-Howard (P80740)
Bradley K. Glazier (P35523)

BUSINESS ADDRESS:
990 Monroe Avenue, N.W.
Grand Rapids, Michigan 49503
(616) 458-6814

12
